Dissenting Opinion by
Mr. Chief Justice Bell:
This appeal raised several highly important questions. One of these involved the validity of a Resolution of the County Commissioners which authorized allegedly enormously increased fees to tax collectors— one of whom was one of the three County Commissioners — with consequent substantial loss to the County. The lower Court held that the Resolution was illegal, whereupon the County appealed. The record and the brief in this appeal cost the County approximately $3,-500. Shortly before oral argument the County Commissioners by a vote of 2 to 1 voted to withdraw the appeal. Thereupon the minority commissioner and his wife, in the capacity of Taxpayers, filed a petition for leave to intervene in this Court.
There are exceptions to nearly every rule. The protection of the public interest requires that the appeal should be heard and decided on the merits and consequently supports and requires the allowance of intervention and the disallowance of the discontinuance of this appeal.